Title: From George Washington to Elias Dayton, 28 January 1782
From: Washington, George
To: Dayton, Elias


                  
                     Dear sir
                     Philadelphia Janry 28th 1782
                  
                  I have received your favor of the 12th and am glad to find you have got rid of the person who imbarrassed you.
                  Inclosed you have my acceptance of Colo. D’Harts resignation, which be pleased to deliver to him.  I cannot grant that of Major Hollingshead before he himself signifies a desire of leaving the service—When he does that, let him mention the time he looked upon himself as out of the Army, that his resignation may be dated accordingly.
                  I am of opinion with you that the most flagrant abuses are committed under the cover of Flags to and from New York, and am willing to adopt any measures to prevent a continuance of them.  I have no papers with me but those of a late date, and therefore cannot refer to the instructions formally given to you upon this subject.  If I recollect them they were to put a stop to the practice of Flags going and coming at stated times, and to suffer no persons to go on board or to land from the Boats except those who have proper passports.  All letters to be delivered to the Officer on Guard at Elizabeth Town.  if You think this mode or one similar to it will answer the purpose, you will carry it into execution and try the effect.
                  Previous to seeing your letter to General Hand I had heard that there was some uneasiness in the Company stationed at Wyoming, and had determined to relieve it.  You will therefore order up a relief as soon as the troops are cloathed.  I have no new instructions to the Officer who is to go upon the command.  He will call upon Captain Mitchell for those given to him and follow them—You may give him this general caution, to confine himself to his military duty and avoid intermeddling in the politics of Pensylvania or Connecticut.  I am Dear sir Your Most Obt servt
                  
                  
                     Go: Washington
                  
               